PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Engel et al.
Application No. 16/537,111
Filed: 9 Aug 2019
For: LOCALIZATION AND MAPPING UTILIZING VISUAL ODOMETRY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed September 16, 2021, under 37 CFR 1.313(c)(3) to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

Petitioner requests that the above-identified application be withdrawn from issue for express abandonment.  See 37 CFR 1.313(c)(3).

The application is hereby withdrawn from issue, and the abandonment is hereby recognized.

Telephone inquiries should be directed to Terri Johnson at (571) 272-2991.




/TERRI S JOHNSON/Paralegal Specialist, OPET